        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                               Entered 07/30/19 16:15:46                           Page 1 of 74


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS

 Case number (if known):                                                Chapter you are filing under:
                                                                              Chapter 7
                                                                              Chapter 11
                                                                              Chapter 12
                                                                                                                                          Check if this is an
                                                                              Chapter 13
                                                                                                                                          amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                            12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For
example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about
the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for



 Part 1:           Identify Yourself
                                           About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
      Write the name that is on
      your
                                           David                                                         Carolyn
                                           First Name                                                    First Name
      government-issued
      picture                              Joe                                                           Dot
                                           Middle Name                                                   Middle Name
      identification (for example,
      your driver's license or             Vilardi                                                       Vilardi
      passport).                           Last Name                                                     Last Name


      Bring your picture                   Suffix (Sr., Jr., II, III)                                    Suffix (Sr., Jr., II, III)


2.    All other names you                                                                                Carolyn
      have used in the last 8              First Name                                                    First Name
      years                                                                                              Dot
                                           Middle Name                                                   Middle Name
      Include your married or
                                                                                                         Kidwell
      maiden names.
                                           Last Name                                                     Last Name



                                                                                                         Carolyn
                                           First Name                                                    First Name

                                                                                                         Dot
                                           Middle Name                                                   Middle Name

                                                                                                         Kidwell-Vilardi
                                           Last Name                                                     Last Name



3.    Only the last 4 digits of
      your Social Security                 xxx – xx –                     4       0        5      5      xxx – xx –                   1        4       1        0
      number or federal
                                           OR                                                            OR
      Individual Taxpayer
      Identification number                9xx – xx –                                                    9xx – xx –
      (ITIN)




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                                page 1
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                          Entered 07/30/19 16:15:46                          Page 2 of 74

Debtor 1       David Joe Vilardi
               Carolyn Dot Vilardi                                                                 Case number (if known)

                                      About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
4.   Any business names                       I have not used any business names or EINs.                     I have not used any business names or EINs.
     and Employer
     Identification Numbers
                                      Business name                                                    Business name
     (EIN) you have used in
     the last 8 years
                                      Business name                                                    Business name
     Include trade names and
     doing business as
                                      Business name                                                    Business name

                                                     –                                                               –
                                      EIN                                                              EIN

                                                     –                                                               –
                                      EIN                                                              EIN

5.   Where you live                                                                                    If Debtor 2 lives at a different address:

                                      411 N Beverly Drive
                                      Number         Street                                            Number        Street




                                      Wichita Falls                        TX           76306
                                      City                                 State        ZIP Code       City                                State        ZIP Code

                                      Wichita
                                      County                                                           County


                                      If your mailing address is different from                        If Debtor 2's mailing address is different
                                      the one above, fill it in here.
                                                                   Note that the                       from yours, fill it in here.
                                                                                                                                 Note that the court
                                      court will send any notices to you at this                       will send any notices to you at this mailing
                                      mailing address.                                                 address.


                                      Number         Street                                            Number        Street



                                      P.O. Box                                                         P.O. Box



                                      City                                 State        ZIP Code       City                                State        ZIP Code



6.   Why you are choosing             Check one:                                                       Check one:
     this district to file for
                                              Over the last 180 days before filing                            Over the last 180 days before filing
     bankruptcy
                                              this                                                            this
                                              petition, I have lived in this district                         petition, I have lived in this district

                                              I have another reason. Explain.                                 I have another reason. Explain.
                                              (See 28 U.S.C. § 1408.)                                         (See 28 U.S.C. § 1408.)


 Part 2:         Tell the Court About Your Bankruptcy Case

7.   The chapter of the              Check one:(For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you             for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                   Chapter 7

                                             Chapter 11

                                             Chapter 12

                                             Chapter 13



Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                                                    page 2
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                      Entered 07/30/19 16:15:46                               Page 3 of 74

Debtor 1           David Joe Vilardi
                   Carolyn Dot Vilardi                                                              Case number (if known)

8.    How you will pay the fee                I will pay the entire fee when I file my petition.
                                                                                            Please check with the clerk's office in your local
                                              court for more details about how you may pay. Typically, if you are paying the fee yourself,
                                              you may
                                              pay with cash, cashier's check, or money order. If your attorney is submitting your


                                              I need to pay the fee in installments.
                                                                                   If you choose this option, sign and attach the Application for
                                              Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                              I request that my fee be waived
                                                                           (You may request this option only if you are filing for Chapter 7.
                                              By law, a judge may, but is not required to, waive your fee, and may do so only if your
                                              income is less
                                              than 150% of the official poverty line that applies to your family size and you are unable to
                                              pay the



9.    Have you filed for                      No
      bankruptcy within the
      last 8 years?                           Yes.

                                         District Nothern District of Texas                             When11/30/2016              Case number 16-70190
                                                                                                                MM / DD / YYYY

                                         District                                                       When                        Case number
                                                                                                                MM / DD / YYYY

                                         District                                                       When                        Case number
                                                                                                                MM / DD / YYYY

10.   Are any bankruptcy                      No
      cases pending or being
      filed by a spouse who is                Yes.
      not filing this case with
      you, or by a business
                                         Debtor                                                                       Relationship to you
      partner, or by an                  District                                                       When                        Case number,
      affiliate?                                                                                                MM / DD / YYYY      if known

                                         Debtor                                                                       Relationship to you
                                         District                                                       When                        Case number,
                                                                                                                MM / DD / YYYY      if known

11.   Do you rent your                        No. Go to line 12.
      residence?
                                              Yes. Has your landlord obtained an eviction judgment against you?
                                                            No. Go to line 12.
                                                            Yes. Fill out Initial Statement About an Eviction Judgment Against You
                                                            (Form 101A)




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 3
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46                 Page 4 of 74

Debtor 1        David Joe Vilardi
                Carolyn Dot Vilardi                                                        Case number (if known)

 Part 3:          Report About Any Businesses You Own as a Sole Proprietor

12.   Are you a sole proprietor           No. Go to Part 4.
      of any full- or part-time
                                          Yes. Name and location of business
      business?

      A sole proprietorship is a
                                                Name of business, if any
      business you operate as
      an
                                                Number       Street
      individual, and is not a
      separate legal entity such
      as
      a corporation, partnership,
      or                                        City                                                    State           ZIP Code
      LLC.
                                                Check the appropriate box to describe your business:
      If you have more than one
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13.   Are you filing under            If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the               can set appropriate deadlines.If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and             most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
      are you asmall business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor?
                                          No.   I am not filing under Chapter 11.

      For a definition of small
                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      business debtor, see
                                                the Bankruptcy Code.
      11 U.S.C. § 101(51D).
                                          Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.

 Part 4:          Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any              No
      property that poses or is           Yes. What is the hazard?
      alleged to pose a threat
      of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own                     If immediate attention is needed, why is it needed?
      any property that needs

      For example, do you own
      perishable goods, or
      livestock that must be fed,               Where is the property?
                                                                           Number      Street
      or
      a building that needs



                                                                           City                                     State          ZIP Code




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                              page 4
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                                 Entered 07/30/19 16:15:46                    Page 5 of 74

Debtor 1         David Joe Vilardi
                 Carolyn Dot Vilardi                                                                    Case number (if known)

 Part 5:             Explain Your Efforts to Receive a Briefing About Credit Counseling
15.   Tell the court             About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):
      whether you                You must check one:                                                    You must check one:
      have received a                  I received a briefing from an approved credit                      I received a briefing from an approved credit
      briefing about                   counseling agency within the 180 days before                       counseling agency within the 180 days before
      credit                           I                                                                  I
      counseling.                      filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
                                       Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
      The law requires                 plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
      that you receive a
                                       I received a briefing from an approved credit                      I received a briefing from an approved credit
      briefing about
                                       counseling agency within the 180 days before                       counseling agency within the 180 days before
      credit
                                       I                                                                  I
      counseling
                                       filed this bankruptcy petition, but I do not have                  filed this bankruptcy petition, but I do not have
      before
      you file for                     Within 14 days after you file this bankruptcy                      Within 14 days after you file this bankruptcy
      bankruptcy. You                  petition,                                                          petition,
      must truthfully                  you MUST file a copy of the certificate and                        you MUST file a copy of the certificate and
      check one of the                 I certify that I asked for credit counseling                       I certify that I asked for credit counseling
      following choices.               services from an approved agency, but was                          services from an approved agency, but was
      If you cannot do                 unable to obtain those services during the 7                       unable to obtain those services during the 7
      so,                              days after I made my request, and exigent                          days after I made my request, and exigent
      you are not                      circumstances merit a 30-day temporary                             circumstances merit a 30-day temporary
      eligible                         waiver of the requirement.                                         waiver of the requirement.
      to file.
                                       To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                       requirement, attach a separate sheet                               requirement, attach a separate sheet
      If you file anyway,
                                       explaining what                                                    explaining what
      the court can
                                       efforts you made to obtain the briefing, why you                   efforts you made to obtain the briefing, why you
      dismiss your
                                       were unable to obtain it before you filed for                      were unable to obtain it before you filed for
      case,
                                       bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
      you will lose
                                       required you to file this case.                                    required you to file this case.


                                       Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                       dissatisfied with your reasons for not receiving                   dissatisfied with your reasons for not receiving
                                       a                                                                  a
                                       briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.


                                       If the court is satisfied with your reasons, you                   If the court is satisfied with your reasons, you
                                       must                                                               must
                                       still receive a briefing within 30 days after you                  still receive a briefing within 30 days after you
                                       file.                                                              file.
                                       You must file a certificate from the approved                      You must file a certificate from the approved
                                       agency,                                                            agency,


                                       I am not required to receive a briefing about                      I am not required to receive a briefing about
                                       credit counseling because of:                                      credit counseling because of:

                                               Incapacity.    I have a mental illness or a                        Incapacity.    I have a mental illness or a
                                                              mental                                                             mental
                                                              deficiency that makes me                                           deficiency that makes me
                                                              incapable of realizing or                                          incapable of realizing or

                                               Disability.    My physical disability causes                       Disability.    My physical disability causes
                                                              me                                                                 me
                                                              to be unable to participate in a                                   to be unable to participate in a
                                                              briefing in person, by phone, or                                   briefing in person, by phone, or
                                                              through the internet, even after                                   through the internet, even after

                                               Active duty. I am currently on active military                     Active duty. I am currently on active military
                                                              duty in a military combat zone.                                    duty in a military combat zone.

                                       If you believe you are not required to receive a                   If you believe you are not required to receive a
                                       briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                       motion for waiver of credit counseling with the                    motion for waiver of credit counseling with the


Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 5
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                        Entered 07/30/19 16:15:46                Page 6 of 74

Debtor 1       David Joe Vilardi
               Carolyn Dot Vilardi                                                Case number (if known)

 Part 6:          Answer These Questions for Reporting Purposes
16.   What kind of debts do you      16a. Are your debts primarily consumer debts?     Consumer debtsare defined in 11 U.S.C. § 101(8)
      have?                               as "incurred by an individual primarily for a personal, family, or household purpose."
                                               No. Go to line 16b.
                                               Yes. Go to line 17.

                                     16b. Are your debts primarily business debts? Business debtsare debts that you incurred to obtain
                                          money for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.

                                     16c. State the type of debts you owe that are not consumer or business debts.


17.   Are you filing under
      Chapter 7?                         No.   I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after         Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                  administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and
      administrative expenses                       No
      are paid that funds will be
                                                    Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do              1-49                          1,000-5,000                     25,001-50,000
      you estimate that you              50-99                         5,001-10,000                    50,001-100,000
      owe?
                                         100-199                       10,001-25,000                   More than 100,000
                                         200-999

19.   How much do you                    $0-$50,000                    $1,000,001-$10 million          $500,000,001-$1 billion
      estimate your assets to            $50,001-$100,000              $10,000,001-$50 million         $1,000,000,001-$10 billion
      be worth?
                                         $100,001-$500,000             $50,000,001-$100 million        $10,000,000,001-$50 billion
                                         $500,001-$1 million           $100,000,001-$500 million       More than $50 billion

20.   How much do you                    $0-$50,000                    $1,000,001-$10 million          $500,000,001-$1 billion
      estimate your liabilities to       $50,001-$100,000              $10,000,001-$50 million         $1,000,000,001-$10 billion
      be?
                                         $100,001-$500,000             $50,000,001-$100 million        $10,000,000,001-$50 billion
                                         $500,001-$1 million           $100,000,001-$500 million       More than $50 billion




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                 page 6
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                Entered 07/30/19 16:15:46                              Page 7 of 74

Debtor 1   David Joe Vilardi
           Carolyn Dot Vilardi                                                                Case number (if known)

 Part 7:     Sign Below
For you                          I have examined this petition, and I declare under penalty of perjury that the information
                                 provided is true
                                 and correct.


                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under
                                 Chapter 7, 11, 12,
                                 or 13 of title 11, United States Code. I understand the relief available under each chapter, and
                                 I choose to
                                 proceed under Chapter 7.


                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney
                                 to help me
                                 fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).


                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this


                                 X /s/ David Joe Vilardi                                              X /s/ Carolyn Dot Vilardi
                                     David Joe Vilardi, Debtor 1                                          Carolyn Dot Vilardi, Debtor 2

                                     Executed on07/30/2019                                                Executed on07/30/2019
                                                MM / DD / YYYY                                                       MM / DD / YYYY




Official Form 101                  Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 7
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                     Entered 07/30/19 16:15:46                               Page 8 of 74

Debtor 1        David Joe Vilardi
                Carolyn Dot Vilardi                                                                Case number (if known)
For your attorney, if you are         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s)
represented by one                    about
                                      eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have
If you are not represented by         explained the
an attorney, you do not need          relief available under each chapter for which the person is eligible. I also certify that I have
to file this page.                    delivered to



                                      X /s/ MONTE J WHITE                                                              Date 07/30/2019
                                          Signature of Attorney for Debtor                                                  MM / DD / YYYY

                                          MONTE J WHITE
                                          Printed name
                                          Monte J. White & Associates, P.C
                                          Firm Name
                                          1106 Brook Avenue
                                          Number       Street




                                          Wichita Falls                                                        TX                 76301
                                          City                                                                 State              ZIP Code


                                          Contact phone (940) 723-0099                             Email addresslegal@montejwhite.com

                                          00785232                                                             TX
                                          Bar number                                                           State




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 8
         Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                         Entered 07/30/19 16:15:46                  Page 9 of 74


  Fill in this information to identify your case and this filing:
  Debtor 1                   David                         Joe                Vilardi
                             First Name                    Middle Name        Last Name


  Debtor 2           Carolyn                               Dot                Vilardi
  (Spouse, if filing)First Name                            Middle Name        Last Name


                                      NORTHERN DISTRICT OF TEXAS
  United States Bankruptcy Court for the:

  Case number                                                                                                                 Check if this is an
  (if known)
                                                                                                                              amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                              12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every


  Part 1:            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
              No. Go to Part 2.
              Yes. Where is the property?

1.1.                                                              What is the property?                  Do not deduct secured claims or exemptions. Put the
411 North Beverly Dr                                              Check all that apply.                                            Schedule
                                                                                                         amount of any secured claims on D:
Street address, if available, or other description
                                                                    Single-family home                   Creditors Who Have Claims Secured by Property.
                                                                    Duplex or multi-unit building        Current value of the         Current value of the
                                                                    Condominium or cooperative           entire property?             portion you own?
Wichita Falls                          TX       76306               Manufactured or mobile home                    $110,000.00                $110,000.00
City                                   State    ZIP Code
                                                                    Land
                                                                    Investment property                  Describe the nature of your ownership
                                                                    Timeshare                            interest (such as fee simple, tenancy by the
Wichita                                                                                                  entireties, or a life estate), if known.
County                                                              Other
                                                                                                         Homestead
TR 52-F LOT 1-A 0.85 ACS BLK 5
                                                                  Who has an interest in the property?
                                                                  Check one.
                                                                    Debtor 1 only                       Check if this is community property
                                                                    Debtor 2 only                       (see instructions)
                                                                    Debtor 1 and Debtor 2 only
                                                                    At least one of the debtors and another
                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number:




Official Form 106A/B                                                       Schedule A/B: Property                                                   page 1
         Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46             Page 10 of 74

Debtor 1           David Joe Vilardi
                   Carolyn Dot Vilardi                                                       Case number (if known)


1.2.                                                       What is the property?                  Do not deduct secured claims or exemptions. Put the
1707 Pearl Avenue                                          Check all that apply.                                            Schedule
                                                                                                  amount of any secured claims on D:
Street address, if available, or other description
                                                             Single-family home                   Creditors Who Have Claims Secured by Property.
                                                             Duplex or multi-unit building        Current value of the    Current value of the
                                                             Condominium or cooperative           entire property?        portion you own?
Wichita Falls                          TX       76301        Manufactured or mobile home                    $94,629.36             $94,629.36
City                                   State    ZIP Code
                                                             Land
                                                             Investment property                  Describe the nature of your ownership
                                                             Timeshare                            interest (such as fee simple, tenancy by the
Wichita                                                                                           entireties, or a life estate), if known.
County                                                       Other
                                                                                                  Owner
LOT 4 BLK 52 SOUTHLAND
                                                           Who has an interest in the property?
                                                           Check one.
                                                             Debtor 1 only                       Check if this is community property
                                                             Debtor 2 only                       (see instructions)
                                                             Debtor 1 and Debtor 2 only
                                                             At least one of the debtors and another
                                                           Other information you wish to add about this item, such as local
                                                           property identification number:133193

1.3.                                                       What is the property?                  Do not deduct secured claims or exemptions. Put the
1503 Grant Street                                          Check all that apply.                                            Schedule
                                                                                                  amount of any secured claims on D:
Street address, if available, or other description
                                                             Single-family home                   Creditors Who Have Claims Secured by Property.
                                                             Duplex or multi-unit building        Current value of the    Current value of the
                                                             Condominium or cooperative           entire property?        portion you own?
Wichita Falls                          TX       76309        Manufactured or mobile home                    $98,893.80             $98,893.80
City                                   State    ZIP Code
                                                             Land
                                                             Investment property                  Describe the nature of your ownership
                                                             Timeshare                            interest (such as fee simple, tenancy by the
Wichita                                                                                           entireties, or a life estate), if known.
County                                                       Other
                                                                                                  Owner
LOTS 13&14 BLK 70 FLORAL HEIGHTS
                                                           Who has an interest in the property?
                                                           Check one.
                                                             Debtor 1 only                       Check if this is community property
                                                             Debtor 2 only                       (see instructions)
                                                             Debtor 1 and Debtor 2 only
                                                             At least one of the debtors and another
                                                           Other information you wish to add about this item, such as local
                                                           property identification number:148958




Official Form 106A/B                                                Schedule A/B: Property                                              page 2
         Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46             Page 11 of 74

Debtor 1           David Joe Vilardi
                   Carolyn Dot Vilardi                                                       Case number (if known)


1.4.                                                       What is the property?                  Do not deduct secured claims or exemptions. Put the
2402 Lansing Blvd                                          Check all that apply.                                            Schedule
                                                                                                  amount of any secured claims on D:
Street address, if available, or other description
                                                             Single-family home                   Creditors Who Have Claims Secured by Property.
                                                             Duplex or multi-unit building        Current value of the    Current value of the
                                                             Condominium or cooperative           entire property?        portion you own?
Wichita Falls                          TX       76309        Manufactured or mobile home                    $97,697.98             $97,697.98
City                                   State    ZIP Code
                                                             Land
                                                             Investment property                  Describe the nature of your ownership
                                                             Timeshare                            interest (such as fee simple, tenancy by the
Wichita                                                                                           entireties, or a life estate), if known.
County                                                       Other
                                                                                                  Owner
LOT 15 BLK 1 FOUNTAIN PARK 1A
                                                           Who has an interest in the property?
                                                           Check one.
                                                             Debtor 1 only                       Check if this is community property
                                                             Debtor 2 only                       (see instructions)
                                                             Debtor 1 and Debtor 2 only
                                                             At least one of the debtors and another
                                                           Other information you wish to add about this item, such as local
                                                           property identification number:148092

1.5.                                                       What is the property?                  Do not deduct secured claims or exemptions. Put the
409 North Beverly                                          Check all that apply.                                            Schedule
                                                                                                  amount of any secured claims on D:
Street address, if available, or other description
                                                             Single-family home                   Creditors Who Have Claims Secured by Property.
                                                             Duplex or multi-unit building        Current value of the    Current value of the
                                                             Condominium or cooperative           entire property?        portion you own?
Wichita Falls                          TX       76306        Manufactured or mobile home                    $49,856.92             $49,856.92
City                                   State    ZIP Code
                                                             Land
                                                             Investment property                  Describe the nature of your ownership
                                                             Timeshare                            interest (such as fee simple, tenancy by the
Wichita                                                                                           entireties, or a life estate), if known.
County                                                       Other
                                                                                                  Owner
90X125 FT BLK 52 WICHITA GARDENS
                                                           Who has an interest in the property?
                                                           Check one.
                                                             Debtor 1 only                       Check if this is community property
                                                             Debtor 2 only                       (see instructions)
                                                             Debtor 1 and Debtor 2 only
                                                             At least one of the debtors and another
                                                           Other information you wish to add about this item, such as local
                                                           property identification number:126239




Official Form 106A/B                                                Schedule A/B: Property                                              page 3
         Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46              Page 12 of 74

Debtor 1           David Joe Vilardi
                   Carolyn Dot Vilardi                                                       Case number (if known)


1.6.                                                       What is the property?                  Do not deduct secured claims or exemptions. Put the
121 North Avenue D                                         Check all that apply.                                            Schedule
                                                                                                  amount of any secured claims on D:
Street address, if available, or other description
                                                             Single-family home                   Creditors Who Have Claims Secured by Property.
                                                             Duplex or multi-unit building        Current value of the      Current value of the
                                                             Condominium or cooperative           entire property?          portion you own?
Burkburnett                            TX       76354        Manufactured or mobile home                    $48,607.32                $48,607.32
City                                   State    ZIP Code
                                                             Land
                                                             Investment property                  Describe the nature of your ownership
                                                             Timeshare                            interest (such as fee simple, tenancy by the
Wichita                                                                                           entireties, or a life estate), if known.
County                                                       Other
                                                                                                  Owner
LOT 6 BLK 1 HARDIN
                                                           Who has an interest in the property?
                                                           Check one.
                                                             Debtor 1 only                       Check if this is community property
                                                             Debtor 2 only                       (see instructions)
                                                             Debtor 1 and Debtor 2 only
                                                             At least one of the debtors and another
                                                           Other information you wish to add about this item, such as local
                                                           property identification number:121911

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                        $499,685.38
       entries for pages you have attached for Part 1. Write that number here.............................................................

  Part 2:            Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered Include
                                                                                                       or not?
                                                                                                            any vehicles
you own that someone else drives. If you lease a vehicle, also report
                                                                   Schedule
                                                                      it on G: Executory Contracts and Unexpired Leases.

3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

             No
             Yes
3.1.                                                       Who has an interest in the property? Do not deduct secured claims or exemptions. Put the
Make:              Nissan                                  Check one.                                                      Schedule
                                                                                                amount of any secured claims   on D:
                                                             Debtor 1 only                      Creditors Who Have Claims Secured by Property.
Model:             Rogue
                                                              Debtor 2 only                    Current value of the         Current value of the
Year:              2013
                                                              Debtor 1 and Debtor 2 only       entire property?             portion you own?
                   60,000
Approximate mileage:                                          At least one of the debtors and another    $15,000.00                   $15,000.00
Other information:
2013 Nissan Rogue (approx. 60,000                             Check if this is community property
                                                              (see instructions)
3.2.                                                       Who has an interest in the property? Do not deduct secured claims or exemptions. Put the
Make:              Ford                                    Check one.                                                      Schedule
                                                                                                amount of any secured claims   on D:
                                                             Debtor 1 only                      Creditors Who Have Claims Secured by Property.
Model:             F150
                                                              Debtor 2 only                    Current value of the         Current value of the
Year:              2001
                                                              Debtor 1 and Debtor 2 only       entire property?             portion you own?
                   184,000
Approximate mileage:                                          At least one of the debtors and another     $1,500.00                    $1,500.00
Other information:
2001 Ford F150 (approx. 184,000                               Check if this is community property
                                                              (see instructions)




Official Form 106A/B                                                Schedule A/B: Property                                                   page 4
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                               Entered 07/30/19 16:15:46                   Page 13 of 74

Debtor 1      David Joe Vilardi
              Carolyn Dot Vilardi                                                        Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples:Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here............................................................. $16,500.00

 Part 3:         Describe Your Personal and Household Items
                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                           portion you own?
                                                                                                                           Do not deduct secured
                                                                                                                           claims or exemptions.
6.   Household goods and furnishings
     Examples:Major appliances, furniture, linens, china, kitchenware
           No
                         Appliances
           Yes. Describe............                                                                                                   $1,500.00
                              Couch
                              Bedroom Set


7.   Electronics
     Examples:Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
               music collections; electronic devices including cell phones, cameras, media players, games
           No
                         TV (3)
           Yes. Describe............                                                                                                     $300.00
                              Cell Phone



8.   Collectibles of value
     Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............

9.   Equipment for sports and hobbies
     Examples:Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
              canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............

10. Firearms
    Examples:Pistols, rifles, shotguns, ammunition, and related equipment
           No
                         See continuation page(s).
           Yes. Describe............                                                                                                     $700.00


11. Clothes
    Examples:Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
                         Clothing
           Yes. Describe............                                                                                                     $100.00




Official Form 106A/B                                        Schedule A/B: Property                                                          page 5
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                               Entered 07/30/19 16:15:46                              Page 14 of 74

Debtor 1        David Joe Vilardi
                Carolyn Dot Vilardi                                                                          Case number (if known)

12. Jewelry
    Examples:Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
           No
                         Wedding Rings
           Yes. Describe............                                                                                                                                 $5,000.00
                                  Diamond Necklace
                                  Gold Rings



13. Non-farm animals
    Examples:Dogs, cats, birds, horses
           No
                         See continuation page(s).
           Yes. Describe............                                                                                                                                       $0.00


14. Any other personal and household items you did not already list, including any health aids you
    did not list
           No
           Yes. Give specific
           information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                            $7,600.00
    attached for Part 3. Write the number here.......................................................................................................................

 Part 4:          Describe Your Financial Assets
                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following?                                                                           portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.
16. Cash
    Examples:Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
             petition
           No
           Yes.........................................................................................................................................................................................
                                                                                                                      Cash: ...........................................
17. Deposits of money
    Examples:Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
             brokerage houses, and other similar institutions. If you have multiple accounts with the same
             institution, list each.
           No
           Yes..............................         Institution name:

            17.1. Checking account:                                                                                                                                        $0.00
                                                     Savings account Union Square                                                                                        $25.00
            17.2. Savings account:
18. Bonds, mutual funds, or publicly traded stocks
    Examples:Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes..............................
                                      Institution or issuer name:




Official Form 106A/B                                                     Schedule A/B: Property                                                                            page 6
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46              Page 15 of 74

Debtor 1       David Joe Vilardi
               Carolyn Dot Vilardi                                                            Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                      Name of entity:                                                    % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments
                         include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instrumentsare those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                      Issuer name:
21. Retirement or pension accounts
    Examples:Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
             profit-sharing plans
           No
           Yes. List each
           account separately.
                            Type of account: Institution name:
                                     Retirement account:                                                                          $0.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples:Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others
           No
           Yes..............................                Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
           No
           Yes..............................
                                      Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes..............................
                                      Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples:Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them
27. Licenses, franchises, and other general intangibles
    Examples:Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                              Schedule A/B: Property                                          page 7
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                Entered 07/30/19 16:15:46             Page 16 of 74

Debtor 1       David Joe Vilardi
               Carolyn Dot Vilardi                                                       Case number (if known)

Money or property owed to you?                                                                                          Current value of the
                                                                                                                        portion you own?
                                                                                                                        Do not deduct secured
                                                                                                                        claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                      Federal:
           about them, including whether
           you already filed the returns                                                                       State:
           and the tax years.....................................                                              Local:
29. Family support
    Examples:Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                           Alimony:
                                                                                                    Maintenance:
                                                                                                    Support:
                                                                                                    Divorce settlement:
                                                                                                    Property settlement:
30. Other amounts someone owes you
    Examples:Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
             compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information

31. Interests in insurance policies
    Examples:Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................
                                         Company name:                              Beneficiary:            Surrender or refund value:
                                          Term Life Insurance with Jackson          David Vilardi                                    $0.00
                                          Term Life Insurance with State of
                                                                                                                                     $0.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............



Official Form 106A/B                                            Schedule A/B: Property                                                page 8
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                         Entered 07/30/19 16:15:46                          Page 17 of 74

Debtor 1       David Joe Vilardi
               Carolyn Dot Vilardi                                                                    Case number (if known)

35. Any financial assets you did not already list

           No
           Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                                 $25.00
    attached for Part 4. Write that number here.......................................................................................................................

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

           No. Go to Part 6.
           Yes. Go to line 38.
                                                                                                                                            Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.
38. Accounts receivable or commissions you already earned

           No
           Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples:Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
              desks, chairs, electronic devices
           No
           Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

           No
           Yes. Describe................

41. Inventory

           No
           Yes. Describe................

42. Interests in partnerships or joint ventures

           No
           Yes. Describe................
                         Name of entity:                                                                             % of ownership:
43. Customer lists, mailing lists, or other compilations

           No
           Yes. Do your lists include personally identifiable information
                                                                    (as defined in 11 U.S.C. § 101(41A))?
                   No
                   Yes. Describe..............




Official Form 106A/B                                                Schedule A/B: Property                                                                      page 9
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                          Entered 07/30/19 16:15:46                          Page 18 of 74

Debtor 1       David Joe Vilardi
               Carolyn Dot Vilardi                                                                    Case number (if known)

44. Any business-related property you did not already list

           No
           Yes. Give specific information.
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
                                                                                                                                                                   $0.00
    attached for Part 5. Write that number here.......................................................................................................................

 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

           No. Go to Part 7.
           Yes. Go to line 47.

                                                                                                                                             Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.
47. Farm animals
    Examples:Livestock, poultry, farm-raised fish
           No
           Yes............................

48. Crops--either growing or harvested

           No
           Yes. Give specific
           information..........................
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

           No
           Yes..............................

50. Farm and fishing supplies, chemicals, and feed

           No
           Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

           No
           Yes. Give specific
           information..........................
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
                                                                                                                                                                   $0.00
    attached for Part 6. Write that number here.......................................................................................................................




Official Form 106A/B                                                 Schedule A/B: Property                                                                    page 10
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                              Entered 07/30/19 16:15:46                              Page 19 of 74

Debtor 1        David Joe Vilardi
                Carolyn Dot Vilardi                                                                          Case number (if known)


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples:Season tickets, country club membership

           No
           Yes. Give specific information.

54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                       $0.00


  Part 8: List the Totals of Each Part of this Form

                                                                                                                                                                     $499,685.38
55. Part 1: Total real estate, line 2..............................................................................................................................................

56. Part 2: Total vehicles, line 5                                                                   $16,500.00

57. Part 3: Total personal and household items, line 15                                                $7,600.00

58. Part 4: Total financial assets, line 36                                                                $25.00

59. Part 5: Total business-related property, line 45                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                $0.00

61. Part 7: Total other property not listed, line 54                                  +                      $0.00

                                                                                                                         Copy personal
62. Total personal property.Add lines 56 through 61.................................$24,125.00                           property total             +              $24,125.00



63. Total of all property on Schedule A/B.                                                                                                        $523,810.38
                                         Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                     Schedule A/B: Property                                                                          page 11
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19    Entered 07/30/19 16:15:46             Page 20 of 74

Debtor 1        David Joe Vilardi
                Carolyn Dot Vilardi                            Case number (if known)


10. Firearms (details):
     AR 15                                                                                       $500.00

     Winchester 30                                                                                $50.00

                                                                                                 $150.00

13. Non-farm animals (details):
     Dogs (3)                                                                                      $0.00
     Cats (2)                                                                                      $0.00




Official Form 106A/B                  Schedule A/B: Property                                      page 12
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                     Entered 07/30/19 16:15:46                       Page 21 of 74


 Fill in this information to identify your case:
 Debtor 1              David                 Joe                     Vilardi
                       First Name            Middle Name             Last Name

 Debtor 2           Carolyn                  Dot                     Vilardi
 (Spouse, if filing)First Name               Middle Name             Last Name

                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:                                                                                    Check if this is an
 Case number                                                                                                                amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying corr
                            Schedule
Using the property you listed  on    A/B: Property
                                                (Official Form 106A/B) as your source, list the property that you claim as exempt. If
space is needed, fill out and attach to this page as manyPart 2: Additional
                                                            copies of       Pageas necessary. On the top of any additional pages,
write your name and case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing
so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
2.   For any property you list on
                               Schedule A/Bthat you claim as exempt, fill in the information below.

Brief description of the property and line on              Current value of       Amount of the                  Specific laws that allow exemption
Schedule A/Bthat lists this property                       the portion you        exemption you claim
                                                           own

                                                           Copy the value fromCheck only one box
                                                           Schedule A/B       for



Brief description:                                            $110,000.00                   $58,306.85           Const. art. 16 §§ 50, 51, Texas
411 North Beverly Dr                                                                    100% of fair
TR 52-F LOT 1-A 0.85 ACS BLK 5                                                          market
2 WICHITA GARDENS
                                                                                        value, up to any
Line fromSchedule A/B:              1.1

Brief description:                                             $15,000.00                    $2,811.00           Tex. Prop. Code §§ 42.001(a),
2013 Nissan Rogue (approx. 60,000 miles)                                                100% of fair             42.002(a)(9)

Line fromSchedule A/B:              3.1                                                 market
                                                                                        value, up to any




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
               No
               Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                         page 1
         Case 19-70208-hdh13 Doc 1 Filed 07/30/19                    Entered 07/30/19 16:15:46                 Page 22 of 74

Debtor 1        David Joe Vilardi
                Carolyn Dot Vilardi                                               Case number (if known)

 Part 2:         Additional Page
Brief description of the property and line on   Current value of    Amount of the             Specific laws that allow exemption
Schedule A/Bthat lists this property            the portion you     exemption you claim
                                                own

                                                Copy the value fromCheck only one box
                                                Schedule A/B       for

Brief description:                                    $1,500.00              $1,500.00        Tex. Prop. Code §§ 42.001(a),
2001 Ford F150 (approx. 184,000 miles)                                   100% of fair

Line fromSchedule A/B:          3.2                                      market
                                                                         value, up to any


Brief description:                                    $1,500.00              $1,500.00        Tex. Prop. Code §§ 42.001(a),
Appliances                                                               100% of fair         42.002(a)(1)
Couch                                                                    market
                                                                         value, up to any
Line fromSchedule A/B:              6

Brief description:                                    $300.00                 $300.00         Tex. Prop. Code §§ 42.001(a),
TV (3)                                                                   100% of fair         42.002(a)(1)
Cell Phone                                                               market
                                                                         value, up to any
Line fromSchedule A/B:              7

Brief description:                                    $500.00                 $500.00         Tex. Prop. Code §§ 42.001(a),
AR 15                                                                    100% of fair
Line fromSchedule A/B:          10                                       market
                                                                         value, up to any


Brief description:                                     $50.00                  $50.00         Tex. Prop. Code §§ 42.001(a),
Winchester 30                                                            100% of fair         42.002(a)(7)

Line fromSchedule A/B:          10                                       market
                                                                         value, up to any


Brief description:                                    $150.00                 $150.00         Tex. Prop. Code §§ 42.001(a),
380 Bursa                                                                100% of fair
Line fromSchedule A/B:          10                                       market
                                                                         value, up to any


Brief description:                                    $100.00                 $100.00         Tex. Prop. Code §§ 42.001(a),
Clothing                                                                 100% of fair

Line fromSchedule A/B:          11                                       market
                                                                         value, up to any


Brief description:                                    $5,000.00              $5,000.00        Tex. Prop. Code §§ 42.001(a),
Wedding Rings                                                            100% of fair         42.002(a)(6)
Diamond Necklace                                                         market
Gold Rings                                                               value, up to any

Line fromSchedule A/B:          12




Official Form 106C                       Schedule C: The Property You Claim as Exempt                                              page 2
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                       Entered 07/30/19 16:15:46                        Page 23 of 74


  Fill in this information to identify your case:
  Debtor 1              David                      Joe                    Vilardi
                        First Name                 Middle Name            Last Name


  Debtor 2           Carolyn                       Dot                    Vilardi
  (Spouse, if filing)First Name                    Middle Name            Last Name


                                      NORTHERN DISTRICT OF TEXAS
  United States Bankruptcy Court for the:

  Case number                                                                                                                    Check if this is an
  (if known)
                                                                                                                                 amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this


1.     Do any creditors have claims secured by your property?
            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this fo
            Yes. Fill in all of the information below.

  Part 1:            List All Secured Claims

2.     List all secured claims.
                             If a creditor has more than one secured
       claim, list the creditor separately for each claim. If more                           Column A           Column B                        Column C
       than one                                                                              Amount of claim Value of collateral                Unsecured
       creditor has a particular claim, list the other creditors in                          Do not deduct thethat supports this                portion
                                                                                             value of collateralclaim                           If any
 2.1                                                  Describe the property that
                                                      secures the claim:                            $12,189.00                   $15,000.00
Ally Financial                                        2013 Nissan Rogue
Creditor's name
Attn: Bankruptcy Dept
Number      Street
PO Box 380901
                                                      As of the date you file, the claim Check
                                                                                         is:   all that apply.
                                                         Contingent
Bloomington               MN         55438               Unliquidated
City                      State      ZIP Code
                                                         Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Automobile
  to a community debt
Date debt was incurred03/2018                         Last 4 digits of account number 4            8    2     7




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                   $12,189.00

Official Form 106D                              Schedule D: Creditors Who Have Claims Secured by Property                                                page 1
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46            Page 24 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                       Case number (if known)

                     Additional Page                                                     Column A           Column B           Column C
  Part 1:            After listing any entries on this page, number them                 Amount of claim Value of collateral   Unsecured
                     sequentially from the previous page.                                Do not deduct thethat supports this   portion
                                                                                         value of collateralclaim              If any

 2.2                                                 Describe the property that
                                                     secures the claim:                       $48,200.00         $49,856.92
Jacksboro National Bank                              409 North Beverly Drive
Creditor's name
4245 Kemp Blvd STE 420
Number      Street


                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76308               Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Secured
  to a community debt
Date debt was incurred                               Last 4 digits of account number

 2.3                                                 Describe the property that
                                                     secures the claim:                       $90,000.00         $97,697.98
Jacksboro National Bank                              2402 Lansing Blvd
Creditor's name
4245 Kemp Blvd STE 420
Number      Street


                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76308               Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Secured
  to a community debt
Date debt was incurred                               Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                            $138,200.00

Official Form 106D               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 2
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46            Page 25 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                       Case number (if known)

                     Additional Page                                                     Column A           Column B           Column C
  Part 1:            After listing any entries on this page, number them                 Amount of claim Value of collateral   Unsecured
                     sequentially from the previous page.                                Do not deduct thethat supports this   portion
                                                                                         value of collateralclaim              If any

 2.4                                                 Describe the property that
                                                     secures the claim:                       $90,000.00         $98,893.80
Jacksboro National Bank                              1503 Grant Street
Creditor's name
4245 Kemp Blvd STE 420
Number      Street


                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76308               Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Mortgage
  to a community debt
Date debt was incurred                               Last 4 digits of account number

 2.5                                                 Describe the property that
                                                     secures the claim:                       $90,000.00         $94,629.36
Jacksboro National Bank                              1707 Pearl Avenue
Creditor's name
4245 Kemp Blvd STE 420
Number      Street


                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76308               Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Mortgage
  to a community debt
Date debt was incurred                               Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                            $180,000.00

Official Form 106D               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 3
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46            Page 26 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                       Case number (if known)

                     Additional Page                                                     Column A           Column B           Column C
  Part 1:            After listing any entries on this page, number them                 Amount of claim Value of collateral   Unsecured
                     sequentially from the previous page.                                Do not deduct thethat supports this   portion
                                                                                         value of collateralclaim              If any

 2.6                                                 Describe the property that
                                                     secures the claim:                       $48,200.00         $48,607.32
Jacksboro National Bank                              121 North Avenue D
Creditor's name
4245 Kemp Blvd STE 420
Number      Street


                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76308               Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Mortgage
  to a community debt
Date debt was incurred                               Last 4 digits of account number

 2.7                                                 Describe the property that
                                                     secures the claim:                       $49,649.00        $110,000.00
Union Square Federal Credit Union                    411 North Beverly
Creditor's name
Attn: Bankruptcy Dept
Number      Street
1401 Holliday St
                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76301               Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Conventional Real Estate Mortgage
  to a community debt
Date debt was incurred04/06/2018                     Last 4 digits of account number 0       5    0   2




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $97,849.00

Official Form 106D               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 4
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46            Page 27 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                       Case number (if known)

                     Additional Page                                                     Column A           Column B           Column C
  Part 1:            After listing any entries on this page, number them                 Amount of claim Value of collateral   Unsecured
                     sequentially from the previous page.                                Do not deduct thethat supports this   portion
                                                                                         value of collateralclaim              If any

 2.8                                                 Describe the property that
                                                     secures the claim:                           $407.32        $48,607.32
Wichita Co, Burkburnett City & ISD                   121 North Avenue D
Creditor's name
c/o Perdue Brandon & Fielder
Number      Street
PO Box 8188
                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76307               Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Property Taxes
  to a community debt
Date debt was incurred                               Last 4 digits of account number

 2.9                                                 Describe the property that
                                                     secures the claim:                         $2,044.15       $110,000.00
Wichita County                                       411 N Beverly Dr
Creditor's name
c/o PerdueBrandonFielderCollins&Mott,LLP
Number      Street
PO Box 8188
                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76307-8188          Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Property Taxes
  to a community debt
Date debt was incurred                               Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                               $2,451.47

Official Form 106D               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 5
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46            Page 28 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                       Case number (if known)

                     Additional Page                                                     Column A           Column B           Column C
  Part 1:            After listing any entries on this page, number them                 Amount of claim Value of collateral   Unsecured
                     sequentially from the previous page.                                Do not deduct thethat supports this   portion
                                                                                         value of collateralclaim              If any

2.10                                                 Describe the property that
                                                     secures the claim:                         $2,906.84        $98,893.80
Wichita County                                       1503 Grant Street
Creditor's name
c/o PerdueBrandonFielderCollins&Mott,LLP
Number      Street
PO Box 8188
                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76307-8188          Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Property Taxes
  to a community debt
Date debt was incurred                               Last 4 digits of account number

2.11                                                 Describe the property that
                                                     secures the claim:                         $2,570.69        $97,697.98
Wichita County                                       2402 Lansing Blvd
Creditor's name
c/o PerdueBrandonFielderCollins&Mott,LLP
Number      Street
PO Box 8188
                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76307-8188          Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Property Taxes
  to a community debt
Date debt was incurred                               Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                               $5,477.53

Official Form 106D               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 6
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46            Page 29 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                       Case number (if known)

                     Additional Page                                                     Column A           Column B           Column C
  Part 1:            After listing any entries on this page, number them                 Amount of claim Value of collateral   Unsecured
                     sequentially from the previous page.                                Do not deduct thethat supports this   portion
                                                                                         value of collateralclaim              If any

2.12                                                 Describe the property that
                                                     secures the claim:                         $1,515.31        $94,629.36
Wichita County                                       1707 Pearl Avenue
Creditor's name
c/o PerdueBrandonFielderCollins&Mott,LLP
Number      Street
PO Box 8188
                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76307-8188          Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Property Taxes
  to a community debt
Date debt was incurred                               Last 4 digits of account number

2.13                                                 Describe the property that
                                                     secures the claim:                         $1,656.92        $49,856.92
Wichita County                                       409 North Beverly
Creditor's name
c/o PerdueBrandonFielderCollins&Mott,LLP
Number      Street
PO Box 8188
                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76307-8188          Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Property Taxes
  to a community debt
Date debt was incurred                               Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                               $3,172.23

Official Form 106D               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 7
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46            Page 30 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                       Case number (if known)

                     Additional Page                                                     Column A           Column B           Column C
  Part 1:            After listing any entries on this page, number them                 Amount of claim Value of collateral   Unsecured
                     sequentially from the previous page.                                Do not deduct thethat supports this   portion
                                                                                         value of collateralclaim              If any

2.14                                                 Describe the property that
                                                     secures the claim:                         $5,986.96        $98,893.80
Wichita County                                       1503 Grant Street
Creditor's name
c/o PerdueBrandonFielderCollins&Mott,LLP
Number      Street
PO Box 8188
                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76307-8188          Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Property Taxes
  to a community debt
Date debt was incurred                               Last 4 digits of account number

2.15                                                 Describe the property that
                                                     secures the claim:                         $5,127.29        $97,697.98
Wichita County                                       2402 Lansing Blvd
Creditor's name
c/o PerdueBrandonFielderCollins&Mott,LLP
Number      Street
PO Box 8188
                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76307-8188          Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Property Taxes
  to a community debt
Date debt was incurred                               Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $11,114.25

Official Form 106D               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 8
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                  Entered 07/30/19 16:15:46            Page 31 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                       Case number (if known)

                     Additional Page                                                     Column A           Column B           Column C
  Part 1:            After listing any entries on this page, number them                 Amount of claim Value of collateral   Unsecured
                     sequentially from the previous page.                                Do not deduct thethat supports this   portion
                                                                                         value of collateralclaim              If any

2.16                                                 Describe the property that
                                                     secures the claim:                         $3,114.05        $94,629.36
Wichita County                                       1707 Pearl Avenue
Creditor's name
c/o PerdueBrandonFielderCollins&Mott,LLP
Number      Street
PO Box 8188
                                                     As of the date you file, the claim Check
                                                                                        is:   all that apply.
                                                        Contingent
Wichita Falls               TX      76307-8188          Unliquidated
City                        State   ZIP Code
                                                        Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Property Taxes
  to a community debt
Date debt was incurred                               Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                               $3,114.05

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                           $453,567.53

Official Form 106D               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 9
         Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                   Entered 07/30/19 16:15:46                      Page 32 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                             Case number (if known)

     Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1,
and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part
1,



     1     Gregory A. Ross                                                               On which line in Part 1 did you enter the creditor? 2.3
           Name
           Law Office of Gregory A. Ross, P.C.                                           Last 4 digits of account number
           Number        Street
           4245 Kemp Blvd., Suite 308



           Wichita Falls                               TX        76308
           City                                        State     ZIP Code


     2     Gregory A. Ross                                                               On which line in Part 1 did you enter the creditor? 2.2
           Name
           Law Office of Gregory A. Ross, P.C.                                           Last 4 digits of account number
           Number        Street
           4245 Kemp Blvd., Suite 308



           Wichita Falls                               TX        76308
           City                                        State     ZIP Code




Official Form 106D                      Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 10
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                       Entered 07/30/19 16:15:46                   Page 33 of 74


  Fill in this information to identify your case:
  Debtor 1                 David                     Joe                  Vilardi
                           First Name                Middle Name          Last Name


  Debtor 2           Carolyn                         Dot                  Vilardi
  (Spouse, if filing)First Name                      Middle Name          Last Name


                                      NORTHERN DISTRICT OF TEXAS
  United States Bankruptcy Court for the:

  Case number                                                                                                               Check if this is an
  (if known)
                                                                                                                            amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                  12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property(Official Form 106A/B) and on
                                                     Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed
                                                                     Schedule
                                                                           in D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).

  Part 1:           List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
             No. Go to Part 2.
             Yes.
2.     List all of your priority unsecured claims.
                                               If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts,
       list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to


       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                             Total claim      Priority                       Nonpriority
                                                                                                              amount                         amount
     2.1                                                                                                    $3,015.00           $3,015.00          $0.00
Monte J. White & Associates
Priority Creditor's Name                                           Last 4 digits of account number
1106 Brook Ave                                                     When was the debt incurred?07/11/2019
Number          Street

                                                                   As of the date you file, the claim Check
                                                                                                      is:   all that apply.
                                                                      Contingent
                                                                      Unliquidated
Wichita Falls                           TX      76301                 Disputed
City                                    State   ZIP Code

Who incurred the debt?Check one.               Type of PRIORITY unsecured claim:
    Debtor 1 only                                 Domestic support obligations
    Debtor 2 only                                 Taxes and certain other debts you owe the government
    Debtor 1 and Debtor 2 only                    Claims for death or personal injury while you were
    At least one of the debtors and another       intoxicated
    Check if this claim is for a community debt   Other. Specify
Is the claim subject to offset?                   Attorney fees for this case
    No
    Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            page 1
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                    Entered 07/30/19 16:15:46                    Page 34 of 74

Debtor 1         David Joe Vilardi
                 Carolyn Dot Vilardi                                                             Case number (if known)

  Part 2:           List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
             No. You have nothing to report in this part. Submit this form to the court with your other schedules.
             Yes
4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each
       claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim,

                                                                                                                                        Total claim

     4.1                                                                                                                                 $11,720.00
Bank Of America                                              Last 4 digits of account number3               5    5     5
Nonpriority Creditor's Name
4909 Savarese Circle                                         When was the debt incurred?03/2015
Number         Street                                        As of the date you file, the claim Check
                                                                                                is:   all that apply.
FL1-908-01-50                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Tampa                            FL      33634
City                             State   ZIP Code
                                               Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.                  Student loans
  Debtor 1 only
                                                  Obligations arising out of a separation agreement or divorce
  Debtor 2 only
                                                  that you did not report as priority claims
  Debtor 1 and Debtor 2 only                      Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another         Other. Specify
    Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

     4.2                                                                                                                                  $4,223.00
Bank Of America                                              Last 4 digits of account number2 6                  8     5
Nonpriority Creditor's Name
                                                             When was the debt incurred?07/2012
4909 Savarese Circle
Number         Street                                        As of the date you file, the claim Check
                                                                                                is:   all that apply.
FL1-908-01-50                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Tampa                            FL      33634
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 2
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                           Entered 07/30/19 16:15:46               Page 35 of 74

Debtor 1         David Joe Vilardi
                 Carolyn Dot Vilardi                                                  Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
   4.3                                                                                                                     $29,249.00
Capital One                                             Last 4 digits of account number1 1 6            7
Nonpriority Creditor's Name
                                                        When was the debt incurred?07/19/2011
Attn: Bankruptcy
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
PO Box 30285                                               Contingent
                                                           Unliquidated
                                                           Disputed
Salt Lake City                   UT      84130
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

   4.4                                                                                                                      $5,294.00
Chase Card Services                                     Last 4 digits of account number9 6 0 4
Nonpriority Creditor's Name
                                                        When was the debt incurred?03/2014
Attn: Bankruptcy
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
PO Box 15298                                               Contingent
                                                           Unliquidated
                                                           Disputed
Wilmington                       DE      19850
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 3
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                           Entered 07/30/19 16:15:46               Page 36 of 74

Debtor 1         David Joe Vilardi
                 Carolyn Dot Vilardi                                                  Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
   4.5                                                                                                                      $5,676.00
Discover Financial                                      Last 4 digits of account number6 2         6    8
Nonpriority Creditor's Name
                                                        When was the debt incurred?10/2005
Attn: Bankruptcy Department
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
PO Box 15316                                               Contingent
                                                           Unliquidated
                                                           Disputed
Wilmington                       DE      19850
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

   4.6                                                                                                                      $1,834.00
Emergency Physician Billing                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
Po Box 206676
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Dallas                           TX      75320
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Medical
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 4
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                           Entered 07/30/19 16:15:46               Page 37 of 74

Debtor 1         David Joe Vilardi
                 Carolyn Dot Vilardi                                                  Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
   4.7                                                                                                                      $7,430.00
Jack C. Askins, M.D.                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
1100 Brook Ave
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Wichita Falls                    TX      76301
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Medical
Is the claim subject to offset?
    No
    Yes

   4.8                                                                                                                        $725.00
La Magna Health, PLLC                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
PO Box 14000
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Belfast                          ME      04915
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Medical
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 5
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                           Entered 07/30/19 16:15:46               Page 38 of 74

Debtor 1         David Joe Vilardi
                 Carolyn Dot Vilardi                                                  Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
   4.9                                                                                                                      $5,302.18
LVNV Funding                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
PO Box 51660
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Sparks                           NV      89435
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Unsecured
Is the claim subject to offset?
    No
    Yes

  4.10                                                                                                                         $95.25
Radiology Associates of WF, PA                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
PO Box 732877
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Dallas                           TX      75373
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Medical
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 6
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                           Entered 07/30/19 16:15:46               Page 39 of 74

Debtor 1         David Joe Vilardi
                 Carolyn Dot Vilardi                                                  Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.11                                                                                                                     $46,944.96
United Regional                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
Attn: Billing Dept.
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
1600 11th Street                                           Contingent
                                                           Unliquidated
                                                           Disputed
Wichita Falls                    TX      76301
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Medical
Is the claim subject to offset?
    No
    Yes

  4.12                                                                                                                          $1.00
US Bank National Association                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
Attn: Bankruptcy Dept.
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
4801 Frederica Street                                      Contingent
                                                           Unliquidated
                                                           Disputed
Owensboro                        KY      42301
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Unsecured
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 7
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                        Entered 07/30/19 16:15:46                         Page 40 of 74

Debtor 1        David Joe Vilardi
                Carolyn Dot Vilardi                                                                  Case number (if known)

  Part 3:         List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or
       2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified



Citi Bank                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Government Commerce Services                                       Line     4.9 of (Check one):             Part 1: Creditors with Priority Unsecured Claims
Number        Street
P.O. Box 6575                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims

                                                                   Last 4 digits of account number
The Lakes                           NV      88901-6575
City                                State   ZIP Code



Scott & Associates, PC                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 115220                                                      Line     4.9 of (Check one):             Part 1: Creditors with Priority Unsecured Claims
Number        Street
                                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                                   Last 4 digits of account number
Carrollton                          TX      75011
City                                State   ZIP Code



Titanium Emergency Group,LLP                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 206676                                                      Line     4.6 of (Check one):             Part 1: Creditors with Priority Unsecured Claims
Number        Street
                                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                                   Last 4 digits of account number
Dallas                              TX      75320
City                                State   ZIP Code




Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 8
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                   Entered 07/30/19 16:15:46                      Page 41 of 74

Debtor 1       David Joe Vilardi
               Carolyn Dot Vilardi                                                             Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.



                                                                                                                    Total claim
Total claims        6a. Domestic support obligations                                                         6a.                  $0.00
from Part 1

                    6b. Taxes and certain other debts you owe the government                                 6b.                  $0.00

                    6c. Claims for death or personal injury while you were intoxicated                       6c.                  $0.00

                    6d. Other. Add all other priority unsecured claims. Write that amount here.6d. +                          $3,015.00


                    6e. Total. Add lines 6a through 6d.                                                      6d.              $3,015.00




                                                                                                                    Total claim
Total claims        6f. Student loans                                                                        6f.                  $0.00
from Part 2

                    6g. Obligations arising out of a separation agreement or divorce                         6g.                  $0.00
                         that you did not report as priority claims

                    6h. Debts to pension or profit-sharing plans, and other similar                          6h.                  $0.00
                         debts

                    6i. Other. Add all other nonpriority unsecured claims. Write that amount here.
                                                                                              6i. +                         $118,494.39


                    6j. Total. Add lines 6f through 6i.                                                      6j.            $118,494.39




Official Form 106E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                              page 9
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                      Entered 07/30/19 16:15:46                          Page 42 of 74


 Fill in this information to identify your case:
 Debtor 1             David                   Joe                     Vilardi
                      First Name              Middle Name             Last Name


 Debtor 2           Carolyn                   Dot                     Vilardi
 (Spouse, if filing)First Name                Middle Name             Last Name


                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                                     Check if this is an
 (if known)
                                                                                                                                 amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this


1.   Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form
                                                                                   Schedule
            Yes. Fill in all of the information below even if the contracts or leases        A/B: on
                                                                                      are listed  Property
                                                                                                        (Official Form 106A/B).
2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone).
                                                      See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

         Person or company with whom you have the contract or lease State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                       page 1
         Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                                 Entered 07/30/19 16:15:46        Page 43 of 74


     Fill in this information to identify your case:
     Debtor 1             David                       Joe                            Vilardi
                          First Name                  Middle Name                    Last Name


     Debtor 2           Carolyn                       Dot                            Vilardi
     (Spouse, if filing)First Name                    Middle Name                    Last Name


                                         NORTHERN DISTRICT OF TEXAS
     United States Bankruptcy Court for the:

     Case number                                                                                                             Check if this is an
     (if known)
                                                                                                                             amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible.
If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to



1.      Do you have any codebtors?(If you are filing a joint case, do not list either spouse as a codebtor.)
             No
             Yes
2.      Within the last 8 years, have you lived in a community property state or territory?
                                                                                   (Community property states and territories
        include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
             No. Go to line 3.
             Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                No
                Yes
                                                                 Texas
                In which community state or territory did you live?         Fill in the name and current address of that person.
                   Carolyn Dot Vilardi
                   Name of your spouse, former spouse, or legal equivalent
                   411 N Beverly Drive
                   Number         Street



                   Wichita Falls                                             TX             76306
                   City                                                      State          ZIP Code


                                                                    Texas
                   In which community state or territory did you live?                                   Fill in the name and current address of that person.
                   David Joe Vilardi
                   Name of your spouse, former spouse, or legal equivalent
                   411 N Beverly Drive
                   Number         Street



                   Wichita Falls                                             TX             76306
                   City                                                      State          ZIP Code




Official Form 106H                                                           Schedule H: Your Codebtors                                            page 1
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                   Entered 07/30/19 16:15:46              Page 44 of 74

Debtor 1      David Joe Vilardi
              Carolyn Dot Vilardi                                           Case number (if known)
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor onSchedule D(Official Form 106D),Schedule E/F(Official Form 106E/F), Schedule
                                                                                   or       G(Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule  toGfill out Column 2.

           Column 1: Your codebtor                                           Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:




Official Form 106H                              Schedule H: Your Codebtors                                             page 2
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                           Entered 07/30/19 16:15:46                         Page 45 of 74


  Fill in this information to identify your case:
     Debtor 1                  David                  Joe                       Vilardi
                               First Name             Middle Name               Last Name
                                                                                                                   Check if this is:
     Debtor 2                  Carolyn                Dot                       Vilardi
                                                                                                                        An amended filing
     (Spouse, if filing)       First Name             Middle Name               Last Name

                                                                                                                        A supplement showing postpetition
                                          NORTHERN DISTRICT OF TEXAS
     United States Bankruptcy Court for the:
                                                                                                                        chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                        MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include
information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write


  Part 1:         Describe Employment
1.    Fill in your employment
      information.                                                     Debtor 1                                          Debtor 2 or non-filing spouse
      If you have more than
      one                                   Employment status                 Employed                                           Employed
      job, attach a separate                                                  Not employed                                       Not employed
      page
      with information about                Occupation
      additional employers.
                                            Employer's name            Red River Hospital
      Include part-time,
      seasonal,                             Employer's address 6515 Kemp
      or self-employed work.                                           Number    Street                                  Number    Street




                                                                       Wichita Falls               TX       76308
                                                                       City                        State    Zip Code     City                    State   Zip Code


                                            How long employed there?

  Part 2:         Give Details About Monthly Income
Estimate monthly income as of the date you file this form.
                                                     If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the
lines below. If

                                                                                                   For Debtor 1            For Debtor 2 or
                                                                                                                           non-filing spouse

2.    List monthly gross wages, salary, and commissions   (before all      2.                              $2,054.99                   $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                               3. +               $0.00                   $0.00

4.    Calculate gross income.Add line 2 + line 3.                                           4.             $2,054.99                   $0.00




Official Form 106I                                                  Schedule I: Your Income                                                                  page 1
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                             Entered 07/30/19 16:15:46                             Page 46 of 74

Debtor 1         David Joe Vilardi
                 Carolyn Dot Vilardi                                                                               Case number (if known)
                                                                                                       For Debtor 1                       For Debtor 2 or
                                                                                                                                          non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                    4.            $2,054.99                        $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                              5a.              $183.41                       $0.00
     5b. Mandatory contributions for retirement plans                                               5b.              $195.22                       $0.00
     5c. Voluntary contributions for retirement plans                                               5c.                  $0.00                     $0.00
     5d. Required repayments of retirement fund loans                                               5d.                  $0.00                     $0.00
     5e. Insurance                                                                                  5e.              $392.65                       $0.00
     5f. Domestic support obligations                                                               5f.                  $0.00                     $0.00
     5g. Union dues                                                                                 5g.                  $0.00                     $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                           5h.+               $38.19                      $0.00
6.   Add the payroll deductions.Add lines 5a + 5b + 5c + 5d + 5e + 5f +6.                                      $809.47                       $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.Subtract line 6 from line 4. 7.                                   $1,245.52                       $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating             8a.                                       $0.00                      $0.00
           a
           Attach a statement for each property and business
           showing
           gross receipts, ordinary and necessary business

     8b. Interest and dividends                                                                 8b.               $0.00                      $0.00
     8c. Family support payments that you, a non-filing spouse, or                              8c.               $0.00                      $0.00
           a
           Include alimony, spousal support, child support,
           maintenance,

     8d. Unemployment compensation                                                              8d.               $0.00                    $0.00
     8e. Social Security                                                                        8e.               $0.00                $1,562.00
     8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) or any
           non-
           cash assistance that you receive, such as food stamps
           (benefits under the Supplemental Nutrition Assistance
         Specify:                                                                               8f.               $0.00                      $0.00
     8g. Pension or retirement income                                                           8g.               $0.00                      $0.00
     8h. Other monthly income.
         Specify:                                                                               8h.+              $0.00                      $0.00

9.   Add all other income.Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.
                                                                        9.                                        $0.00                $1,562.00

10. Calculate monthly income.    Add line 7 + line 9.                     10.  $1,245.52                                      +        $1,562.00        =        $2,807.52
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates,
     and other
     friends or relatives.


     Specify:                                                                                                                                    11. +               $0.00

12. Add the amount in the last column of line 10 to the amount in line
                                                                   The 11.
                                                                         result is the combined monthly 12.                                                      $2,807.52
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                            Combined
                                                                                                                                                              monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.

        Yes. Explain:



Official Form 106I                                                    Schedule I: Your Income                                                                        page 2
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19        Entered 07/30/19 16:15:46              Page 47 of 74

Debtor 1    David Joe Vilardi
            Carolyn Dot Vilardi                                          Case number (if known)


                                                                 For Debtor 1     For Debtor 2 or
5h. Other Payroll Deductions (details)                                            non-filing spouse
    Disability Insurance                                               $13.34
     Life Insurance                                                     $9.50
     Dependent Life Insurance                                           $1.38
     401K                                                              $13.97

                                                       Totals:         $38.19             $0.00




Official Form 106I                       Schedule I: Your Income                                        page 3
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                    Entered 07/30/19 16:15:46                      Page 48 of 74


 Fill in this information to identify your case:
                                                                                                            Check if this is:
     Debtor 1                David                   Joe                   Vilardi                             An amended filing
                             First Name              Middle Name           Last Name
                                                                                                               A supplement showing postpetition
     Debtor 2                Carolyn                 Dot                   Vilardi                             chapter 13 expenses as of the
     (Spouse, if filing)     First Name              Middle Name           Last Name                           following date:

                                          NORTHERN DISTRICT OF TEXAS
     United States Bankruptcy Court for the:                                                                     MM / DD / YYYY
     Case number
     (if known)
Official Form 106J
Schedule J: Your Expenses                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                    No
                    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                      No
      Do not list Debtor 1 and                     Yes. Fill out this information Dependent's relationship to Dependent's Does dependent
                                                                                      Debtor 1 or Debtor 2
                                                   for each dependent...................................      age         live with you?
      Debtor 2.
                                                                                      Grandchild              11               No
                                                                                                                               Yes
      Do not state the
      dependents' names.                                                               Grandchild                         5                   No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
3.    Do your expenses include                          No
      expenses of people other than
                                                        Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13
case to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the
top of the form and fill in the applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                         Your expenses

4.    The rental or home ownership expenses for your residence.                                                         4.                     $500.53
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                             4a.

      4b. Property, homeowner's, or renter's insurance                                                                  4b.

      4c. Home maintenance, repair, and upkeep expenses                                                                 4c.

      4d. Homeowner's association or condominium dues                                                                   4d.




 Official Form 106J                                                Schedule J: Your Expenses                                                        page 1
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                   Entered 07/30/19 16:15:46        Page 49 of 74

Debtor 1      David Joe Vilardi
              Carolyn Dot Vilardi                                                           Case number (if known)
                                                                                                              Your expenses

5.    Additional mortgage payments for your residence,
                                                  such as home equity loans                             5.
6.    Utilities:
      6a. Electricity, heat, natural gas                                                                6a.                   $150.00

      6b. Water, sewer, garbage collection                                                              6b.                   $100.00

      6c. Telephone, cell phone, Internet, satellite, and                                               6c.                   $200.00
          cable services
      6d. Other. Specify: cell phone                                                                    6d.                   $114.00

7.    Food and housekeeping supplies                                                                    7.                    $552.66
8.    Childcare and children's education costs                                                          8.

9.    Clothing, laundry, and dry cleaning                                                               9.                    $100.00

10. Personal care products and services                                                                 10.                   $100.00

11. Medical and dental expenses                                                                         11.                   $200.00

12. Transportation.Include gas, maintenance, bus or train                                               12.                   $150.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                       13.
    magazines, and books
14. Charitable contributions and religious donations                                                    14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                               15a.

      15b. Health insurance                                                                             15b.

      15c. Vehicle insurance                                                                            15c.                  $121.33

      15d. Other insurance. Specify:                                                                    15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                            16.

17. Installment or lease payments:

      17a. Car payments for Vehicle 1Car Payment on Nissan                                              17a.                  $319.00

      17b. Car payments for Vehicle 2                                                                   17b.

      17c. Other. Specify:                                                                              17c.

      17d. Other. Specify:                                                                              17d.

18.   Your payments of alimony, maintenance, and support that you did not report as                     18.
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).



19. Other payments you make to support others who do not live with you.
    Specify:                                                                                            19.




 Official Form 106J                                           Schedule J: Your Expenses                                         page 2
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                         Entered 07/30/19 16:15:46                  Page 50 of 74

Debtor 1        David Joe Vilardi
                Carolyn Dot Vilardi                                                                        Case number (if known)
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a. Mortgages on other property                                                                                  20a.
     20b. Real estate taxes                                                                                            20b.

     20c. Property, homeowner's, or renter's insurance                                                                 20c.

     20d. Maintenance, repair, and upkeep expenses                                                                     20d.

     20e. Homeowner's association or condominium dues                                                                  20e.
21. Other. Specify:                                                                                                    21.
                                                                                                                              +
22. Calculate your monthly expenses.
     22a. Add lines 4 through 21.                                                                                      22a.               $2,607.52

     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                             22b.

     22c. Add line 22a and 22b. The result is your monthly expenses.                                                   22c.               $2,607.52


23. Calculate your monthly net income.

     23a. Copy line 12 (your combined monthly income) from Schedule I.                                                 23a.               $2,807.52

     23b. Copy your monthly expenses from line 22c above.                                                              23b. –             $2,607.52

     23c. Subtract your monthly expenses from your monthly income.
          The result is your monthly net income.                                                                       23c.                $200.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
     For example, do you expect to finish paying for your car loan within the year or do you expect your
     mortgage


           No.
           Yes. Explain here:
                  None.




 Official Form 106J                                               Schedule J: Your Expenses                                                   page 3
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                            Entered 07/30/19 16:15:46                             Page 51 of 74


 Fill in this information to identify your case:
 Debtor 1              David                     Joe                       Vilardi
                       First Name                Middle Name               Last Name


 Debtor 2           Carolyn                      Dot                       Vilardi
 (Spouse, if filing)First Name                   Middle Name               Last Name


                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                                            Check if this is an
 (if known)
                                                                                                                                        amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended



 Part 1:         Summarize Your Assets

                                                                                                                                                  Your assets
                                                                                                                                                  Value of what you own
1.   Schedule A/B: Property
                         (Official Form 106A/B)
                                                                                                                                                       $499,685.38
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................

                                                                                                                                                    $24,125.00
     1b. Copy line 62, Total personal property, from Schedule A/B............................................................................................................................


                                                                                                                                                        $523,810.38
     1c. Copy line 63, Total of all property on Schedule A/B......................................................................................................................................


 Part 2:         Summarize Your Liabilities

                                                                                                                                                    Your liabilities
                                                                                                                                                    Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property(Official Form 106D)
                                                                                                                        $453,567.53
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims  (Official Form 106E/F)
                                                                                                                                       $3,015.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F..........................................................................


                                                                                                                   +             $118,494.39
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................


                                                                                                                    Your total liabilities                   $575,076.92




 Part 3:         Summarize Your Income and Expenses

4.   Schedule I: Your Income
                           (Official Form 106I)
                                                                                                                                                    $2,807.52
     Copy your combined monthly income from line 12 of Schedule I..........................................................................................................................

5.   Schedule J: Your Expenses
                             (Official Form 106J)
                                                                                                                                                        $2,607.52
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................




Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                                                         page 1
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                           Entered 07/30/19 16:15:46              Page 52 of 74

Debtor 1      David Joe Vilardi
              Carolyn Dot Vilardi                                                  Case number (if known)


 Part 4:       Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?
           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?
           Your debts are primarily consumer debts.   Consumer debtsare those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts.  You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From theStatement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11;
                                OR, Form 122B Line 11;
                                                    OR, Form 122C-1 Line 14.                                               $6,854.99


9.   Copy the following special categories of claims from Part 4, line
                                                                    Schedule
                                                                       6 of  E/F:

                                                                                                Total claim
     From Part 4 onSchedule E/F,copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                        $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                      $0.00


     9d. Student loans. (Copy line 6f.)                                                                       $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as              $0.00
         priority claims. (Copy line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +                 $0.00


     9g. Total. Add lines 9a through 9f.                                                                      $0.00




Official Form 106Sum              Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                     Entered 07/30/19 16:15:46                    Page 53 of 74


 Fill in this information to identify your case:
 Debtor 1            David                   Joe                     Vilardi
                     First Name              Middle Name             Last Name


 Debtor 2           Carolyn                  Dot                     Vilardi
 (Spouse, if filing)First Name               Middle Name             Last Name


                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                              Check if this is an
 (if known)
                                                                                                                          amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                              12/15

If two married people are filing together, both are equally responsible for supplying correct information.


You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                 Sign Below

     Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

            No

            Yes. Name of person                                                                          Attach Bankruptcy Petition Preparer's Notice,
                                                                                                         Declaration, and Signature
                                                                                                                                  (Official Form 119).




     Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they
     are



     X /s/ David Joe Vilardi                                       X /s/ Carolyn Dot Vilardi
           David Joe Vilardi, Debtor 1                                 Carolyn Dot Vilardi, Debtor 2
           Date 07/30/2019                                             Date 07/30/2019
                MM / DD / YYYY                                              MM / DD / YYYY




Official Form 106Dec                          Declaration About an Individual Debtor's Schedules                                                page 1
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                   Entered 07/30/19 16:15:46                      Page 54 of 74


 Fill in this information to identify your case:
 Debtor 1            David                  Joe                     Vilardi
                     First Name             Middle Name             Last Name


 Debtor 2           Carolyn                 Dot                     Vilardi
 (Spouse, if filing)First Name              Middle Name             Last Name


                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                              Check if this is an
 (if known)
                                                                                                                          amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                            04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,


 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
       Married
       Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
        No
        Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories
                                            include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out
                                  Schedule H: Your Codebtors
                                                          (Official Form 106H).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                              Entered 07/30/19 16:15:46                         Page 55 of 74

Debtor 1            David Joe Vilardi
                    Carolyn Dot Vilardi                                                                      Case number (if known)

 Part 2:             Explain the Sources of Your Income
4.      Did you have any income from employment or from operating a business during this year or the two previous calendar years?
        Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
        If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


             No
             Yes. Fill in the details.

                                                              Debtor 1                                                       Debtor 2

                                                            Sources of income                Gross income                   Sources of income       Gross income
                                                            Check all that apply.            (before deductions             Check all that apply.   (before deductions
                                                                                             and exclusions                                         and exclusions

From January 1 of the current year                              Wages,                                 $14,384.93              Wages,
until                                                           commissions,                                                   commissions,

                                                                Operating a business                                           Operating a business


For the last calendar year:                                     Wages,                                   $5,564.00             Wages,
                                                                commissions,                                                   commissions,
(January 1 to December 31,2018 )
                                        YYYY                    Operating a business                                           Operating a business


For the calendar year before that:                              Wages,                                 $25,244.00              Wages,
                                                                commissions,                                                   commissions,
(January 1 to December 31,2017 )
                                        YYYY                    Operating a business                                           Operating a business

5.      Did you receive any other income during this year or the two previous calendar years?
        Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social
        Security;
        unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from
        lawsuits; royalties;
        and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only
        once under

             No
             Yes. Fill in the details.

                                                              Debtor 1                                                       Debtor 2

                                                            Sources of income                  Gross income       Sources of income                   Gross income
                                                            Describe below.                    from each source Describe below.                       from each source
                                                                                               (before deductions                                     (before deductions
                                                                                               and exclusions                                         and exclusions

From January 1 of the current year                                                                                          Social Security                 $10,934.00
until




For the last calendar year:                                 Pension                                    $13,054.00 Social Security                           $18,240.00
(January 1 to December 31,2018 )
                                    YYYY



                                                            Gambling Winnings                          $10,046.00 Social Security                            $4,635.00
For the calendar year before that:
(January 1 to December 31,2017 )
                                    YYYY




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                 page 2
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                             Entered 07/30/19 16:15:46                           Page 56 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                                      Case number (if known)


 Part 3:           List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts.     Consumer debtsare defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                        No. Go to line 7.
                        Yes.   List below each creditor to whom you paid a total of $6,825* or more in one or more
                               payments and the
                               total amount you paid that creditor. Do not include payments for domestic support

                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No. Go to line 7.

                        Yes.   List below each creditor to whom you paid a total of $600 or more and the total amount you
                               paid that
                               creditor. Do not include payments for domestic support obligations, such as child support


7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insidersinclude your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and
     any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic


            No
            Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.
            No
            Yes. List all payments that benefited an insider.

 Part 4:           Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions,
     support or custody


            No
            Yes. Fill in the details.

Case title                                      Nature of the case                                  Court or agency                                    Status of the case
LVNV Funding LLC VS. Carolyn                    Citation for Debt Claims                            Justice of the Peace Precinct 1 Place
D Kidwell                                                                                           1, Wichita County
                                                                                                                                                                Pending
                                                                                                    Court Name
                                                                                                                                                                On appeal
                                                                                                    900 7th Street Rm 281
Case number DC1837                                                                                  Number       Street                                         Concluded


                                                                                                    Wichita Falls                   TX      76301
                                                                                                    City                            State   ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 3
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                      Entered 07/30/19 16:15:46                       Page 57 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                               Case number (if known)
Case title                                   Nature of the case                              Court or agency                                Status of the case
LVNV Funding LLC VS David J                  Citation for Debt Claims                        Justice of the Peace Precinct 1 Place
Vilardi                                                                                      1, Wichita County
                                                                                                                                                     Pending
                                                                                             Court Name
                                                                                                                                                     On appeal
                                                                                             900 7th St. Rm 281
Case number DC1856                                                                           Number       Street                                     Concluded


                                                                                             Wichita Falls               TX      76301
                                                                                             City                        State   ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

              No. Go to line 11.
              Yes. Fill in the information below.
11.   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
      amounts from your accounts or refuse to make a payment because you owed a debt?

              No
              Yes. Fill in the details.

12.   Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit
      of

              No
              Yes

 Part 5:            List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
              No
              Yes. Fill in the details for each gift.

14.   Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than
      $600


              No
              Yes. Fill in the details for each gift or contribution.

 Part 6:            List Certain Losses
15.   Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft,
      fire,

              No
              Yes. Fill in the details.




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 4
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                           Entered 07/30/19 16:15:46                        Page 58 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                                   Case number (if known)

  Part 7:              List Certain Payments or Transfers
16.    Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property
       to

       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

              No
              Yes. Fill in the details.

                                                           Description and value of any property transferredDate payment Amount of
Monte J. White & Associates                                Attorney Fees - $685                             or transfer was payment
Person Who Was Paid                                        Credit Report - $66                              made
                                                           Credit Counseling - $24
1106 Brook Ave                                                                                                                       07/16/2019   $1,085.00
Number        Street




Wichita Falls                    TX       76301
City                             State    ZIP Code

legal@montejwhite.com
Email or website address



Person Who Made the Payment, if Not You

17.    Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property
       to

       Do not include any payment or transfer that you listed on line 16.

              No
              Yes. Fill in the details.

18.    Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other
       than
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your
       property).


              No
              Yes. Fill in the details.
19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
       No
       Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 5
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                           Entered 07/30/19 16:15:46                     Page 59 of 74

Debtor 1       David Joe Vilardi
               Carolyn Dot Vilardi                                                                      Case number (if known)

 Part 8:          List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20.   Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
      benefit, closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage

           No
           Yes. Fill in the details.
21.   Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
      for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:          Identify Property You Hold or Control for Someone Else
23.   Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:         Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material
                    means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.
Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.   Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an
      environmental

           No
           Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
         Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                Entered 07/30/19 16:15:46                     Page 60 of 74

Debtor 1        David Joe Vilardi
                Carolyn Dot Vilardi                                                           Case number (if known)
26.   Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements
      and

            No
            Yes. Fill in the details.

 Part 11:         Give Details About Your Business or Connections to Any Business
27.   Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
      business?

                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 A partner in a partnership
                 An officer, director, or managing executive of a corporation
                 An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.

28.   Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business?
      Include

            No
            Yes. Fill in the details below.

 Part 12:         Sign Below
I have read the answers on this
                            Statement of Financial Affairs
                                                       and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years,




X /s/ David Joe Vilardi                                      X /s/ Carolyn Dot Vilardi
   David Joe Vilardi, Debtor 1                                  Carolyn Dot Vilardi, Debtor 2

   Date         07/30/2019                                      Date      07/30/2019

Did you attach additional pagesYour
                                to Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                (Official Form 107)?

      No
      Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

      No
      Yes. Name of person                                                                            Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature(Official Form 119).




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7
        Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                                      Entered 07/30/19 16:15:46                                  Page 61 of 74


B2030 (Form 2030) (12/15)
                                                        UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF TEXAS
                                                             WICHITA FALLS DIVISION
In re    David Joe Vilardi                                                                                                     Case No.
         Carolyn Dot Vilardi

                                                                                                                               Chapter           13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
     that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
     services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
     is as follows:


     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                             $3,700.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                               $685.00
     Balance Due..............................................................................................................................................................
                                                                                                                                            $3,015.00

2. The source of the compensation paid to me was:
                      Debtor                                   Other (specify)

3. The source of compensation to be paid to me is:
                      Debtor                                   Other (specify)
                                                               Paid through plan.

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.



5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:


     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;


     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;


     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                 Entered 07/30/19 16:15:46            Page 62 of 74


B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
   1. Representation regarding Motions to Lift Stay for post-petition default by Debtor(s): Except one (1) Motion to
   Lift Stay concerning residence and one (1) Motion to Lift Stay concerning vehicle

  2.    Motions to Borrow/Incur Debt

  3.    Motions to Sell Property

  4.    Motions for Lift Stay for the purpose of Divorce

  5.    Motions to Reinstate Dismissed Case, except for the First Motion to Reinstate

  6.    Motions for Hardship Discharge of Chapter 13

  7.    Motions for Hardship Discharge of Student Loans

  8.    Motions to Deem Mortgage Loan Current

  9.    Motions to Retain Excess Tax Refund

  10. Motions to Expedite Hearing on any matter

  11. Motions to Reopen Case to Obtain Discharge

  12. Preparation and filing of Plan Modifications After Confirmation

  13. Court fees required to amend schedules to add creditors not originally provided to attorney

  14. Representation in evidentiary hearing on ANY Motions to Lift Stay, or evidentiary hearing of more than 30
  minutes on Motions to Dismiss, Objections to Exemptions, Confirmation Hearings, Objection to Claims, Objections
  to Discharge or other contested matters

  15. Representation in Adversary Proceedings

  16. Representation in loan modification and/or loss mitigation process

  17. Conversions to other Chapters of Bankruptcy

  18. Research, analyzation and compilation of documentation for complex objections to claims

  19. Motions to Employ Special Counsel

  20. Motions for Approval of Settlement Agreements
    Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                         Entered 07/30/19 16:15:46           Page 63 of 74


B2030 (Form 2030) (12/15)

                                                                      CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
  representation of the debtor(s) in this bankruptcy proceeding.




                       07/30/2019                                  /s/ MONTE J WHITE
                          Date                                     MONTE J WHITE                                  Bar No. 00785232
                                                                   Monte J. White & Associates, P.C
                                                                   1106 Brook Avenue
                                                                   Wichita Falls, Texas 76301




   /s/ David Joe Vilardi                                                             /s/ Carolyn Dot Vilardi
  David Joe Vilardi                                                                 Carolyn Dot Vilardi
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                      Entered 07/30/19 16:15:46         Page 64 of 74


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                           WICHITA FALLS DIVISION
  IN RE:   David Joe Vilardi                                                       CASE NO
           Carolyn Dot Vilardi

                                                                                  CHAPTER       13

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the list of creditors filed in this case is true and correct to the best of
his/her knowledge.




Date 7/30/2019                                           Signature    /s/ David Joe Vilardi
                                                                     David Joe Vilardi



Date 7/30/2019                                           Signature    /s/ Carolyn Dot Vilardi
                                                                     Carolyn Dot Vilardi
Case 19-70208-hdh13 Doc 1 Filed 07/30/19   Entered 07/30/19 16:15:46   Page 65 of 74



                          Ally Financial
                          Attn: Bankruptcy Dept
                          PO Box 380901
                          Bloomington, MN 55438

                          Bank Of America
                          4909 Savarese Circle
                          FL1-908-01-50
                          Tampa, FL 33634

                          Capital One
                          Attn: Bankruptcy
                          PO Box 30285
                          Salt Lake City, UT 84130

                          Chase Card Services
                          Attn: Bankruptcy
                          PO Box 15298
                          Wilmington, DE 19850

                          Citi Bank
                          Government Commerce Services
                          P.O. Box 6575
                          The Lakes, NV 88901-6575

                          Discover Financial
                          Attn: Bankruptcy Department
                          PO Box 15316
                          Wilmington, DE 19850

                          Emergency Physician Billing
                          Po Box 206676
                          Dallas, TX 75320



                          Gregory A. Ross
                          Law Office of Gregory A. Ross, P.C.
                          4245 Kemp Blvd., Suite 308
                          Wichita Falls TX 76308

                          IRS SPECIAL PROCEDURES
                          1100 COMMERCE ST ROOM 951
                          MAIL STOP 5029 DAL
                          DALLAS TX 75246
Case 19-70208-hdh13 Doc 1 Filed 07/30/19   Entered 07/30/19 16:15:46   Page 66 of 74



                          Jack C. Askins, M.D.
                          1100 Brook Ave
                          Wichita Falls TX 76301



                          Jacksboro National Bank
                          4245 Kemp Blvd STE 420
                          Wichita Falls, TX 76308



                          La Magna Health, PLLC
                          PO Box 14000
                          Belfast, ME 04915



                          LVNV Funding
                          PO Box 51660
                          Sparks, NV 89435



                          Monte J. White & Associates
                          1106 Brook Ave
                          Wichita Falls TX 76301



                          Radiology Associates of WF, PA
                          PO Box 732877
                          Dallas, TX 75373



                          Scott & Associates, PC
                          PO Box 115220
                          Carrollton, TX 75011



                          Titanium Emergency Group,LLP
                          PO Box 206676
                          Dallas, TX 75320



                          Union Square Federal Credit Union
                          Attn: Bankruptcy Dept
                          1401 Holliday St
                          Wichita Falls, TX 76301
Case 19-70208-hdh13 Doc 1 Filed 07/30/19   Entered 07/30/19 16:15:46   Page 67 of 74



                          United Regional
                          Attn: Billing Dept.
                          1600 11th Street
                          Wichita Falls, TX 76301

                          US Bank National Association
                          Attn: Bankruptcy Dept.
                          4801 Frederica Street
                          Owensboro, KY 42301

                          Wichita Co, Burkburnett City & ISD
                          c/o Perdue Brandon & Fielder
                          PO Box 8188
                          Wichita Falls, TX 76307

                          Wichita County
                          c/o PerdueBrandonFielderCollins&Mott,LLP
                          PO Box 8188
                          Wichita Falls, TX 76307-8188
 Debtor(s):
              Case        19-70208-hdh13 Doc 1 Filed
              David Joe Vilardi
                                                       07/30/19
                                                 Case No:
                                                                  Entered 07/30/19 16:15:46   Page  68 of 74
                                                                                                NORTHERN DISTRICT OF TEXAS
              Carolyn Dot Vilardi
                                                 Chapter:   13                                        WICHITA FALLS DIVISION


Ally Financial                                Jacksboro National Bank               Wichita Co, Burkburnett City & ISD
Attn: Bankruptcy Dept                         4245 Kemp Blvd STE 420                c/o Perdue Brandon & Fielder
PO Box 380901                                 Wichita Falls, TX 76308               PO Box 8188
Bloomington, MN 55438                                                               Wichita Falls, TX 76307

Bank Of America                               La Magna Health, PLLC                 Wichita County
4909 Savarese Circle                          PO Box 14000                          c/o PerdueBrandonFielderCollins&Mo
FL1-908-01-50                                 Belfast, ME 04915                     PO Box 8188
Tampa, FL 33634                                                                     Wichita Falls, TX 76307-8188

Capital One                                   LVNV Funding
Attn: Bankruptcy                              PO Box 51660
PO Box 30285                                  Sparks, NV 89435
Salt Lake City, UT 84130

Chase Card Services                           Monte J. White & Associates
Attn: Bankruptcy                              1106 Brook Ave
PO Box 15298                                  Wichita Falls TX 76301
Wilmington, DE 19850

Citi Bank                                     Radiology Associates of WF, PA
Government Commerce Services                  PO Box 732877
P.O. Box 6575                                 Dallas, TX 75373
The Lakes, NV 88901-6575

Discover Financial                            Scott & Associates, PC
Attn: Bankruptcy Department                   PO Box 115220
PO Box 15316                                  Carrollton, TX 75011
Wilmington, DE 19850

Emergency Physician Billing                   Titanium Emergency Group,LLP
Po Box 206676                                 PO Box 206676
Dallas, TX 75320                              Dallas, TX 75320



Gregory A. Ross                  Union Square Federal Credit Union
Law Office of Gregory A. Ross, P.C.
                                 Attn: Bankruptcy Dept
4245 Kemp Blvd., Suite 308       1401 Holliday St
Wichita Falls TX 76308           Wichita Falls, TX 76301

IRS SPECIAL PROCEDURES                        United Regional
1100 COMMERCE ST ROOM 951                     Attn: Billing Dept.
MAIL STOP 5029 DAL                            1600 11th Street
DALLAS TX 75246                               Wichita Falls, TX 76301

Jack C. Askins, M.D.                          US Bank National Association
1100 Brook Ave                                Attn: Bankruptcy Dept.
Wichita Falls TX 76301                        4801 Frederica Street
                                              Owensboro, KY 42301
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                  Entered 07/30/19 16:15:46            Page 69 of 74


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                           WICHITA FALLS DIVISION

           David Joe Vilardi
  IN RE:                                                                        CASE NO.
           Carolyn Dot Vilardi

                                                                               CHAPTER       13

                                                   Attorney's Affidavit


" I hereby certify that to the best of my knowledge, information, and belief, formed after an inquiry reasonable under the
circumstances, that:

  It is not being presented for any improper purpose, such as to harass or to cause unnecessary delay or needless increase
in the cost of litigation;
  The claims, defenses, and other legal contentions therein are warranted by existing law or by a non-frivolous argument for
the extension, modification, or reversal of existing law or the establishment of new law;
  The allegations and other factual contentions have evidentiary support or, if specifically so identified, are likely to have
evidentiary support after a reasonable opportunity for further investigation or discovery; and
  The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on a
lack of information of belief.
  All of the above statements made in this Affidavit are true and correct to the best of my knowledge and belief."

            /s/Monte J. White
            Monte J. White & Associates
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                         Entered 07/30/19 16:15:46                         Page 70 of 74


 Fill in this information to identify your case:                                                         Check as directed in lines 17 and 21:
                                                                                                         According to the calculations required by
 Debtor 1               David                 Joe                       Vilardi
                        First Name            Middle Name               Last Name                        this


 Debtor 2           Carolyn                   Dot                       Vilardi                             1. Disposable income is not determined
 (Spouse, if filing)First Name                Middle Name               Last Name                                under 11 U.S.C. § 1325(b)(3).

                                                                                                            2. Disposable income is determined
                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:                                                                         under 11 U.S.C. § 1325(b)(3).


 Case number                                                                                                3. The commitment period is 3 years.
 (if known)                                                                                                 4. The commitment period is 5 years.

                                                                                                                Check if this is an amended filing
Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1:          Calculate Your Average Monthly Income

1.   What is your marital and filing status?
                                         Check one only.
           Not married.Fill out Column A, lines 2-11.

           Married. Fill out both Columns A and B, lines 2-11.

     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case.11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide
     the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental



                                                                                                       Column A             Column B
                                                                                                       Debtor 1             Debtor 2 or
                                                                                                                            non-filing spouse
2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                                  $2,054.99                     $0.00
     (before all payroll deductions).
3.   Alimony and maintenance payments. Do not include payments from a spouse.                                    $0.00                 $0.00

4.   All amounts from any source which are regularly paid for household                                          $0.00                 $0.00
     expenses of you or your dependents, including child support.
                                                            Include
     regular contributions from an unmarried partner, members of your
     household,
     your dependents, parents, and roommates. Do not include


5.   Net income from operating a business, profession, or farm

                                                Debtor 1                Debtor 2
     Gross receipts (before all                       $0.00                   $0.00
     deductions)
                                    –
     Ordinary and necessary operating                       $0.00   –               $0.00
     expenses                                                                             Copy
     Net monthly income from a business,                    $0.00                   $0.00 here                   $0.00                 $0.00
     profession, or farm




Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                        page 1
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                                         Entered 07/30/19 16:15:46                          Page 71 of 74

Debtor 1          David Joe Vilardi
                  Carolyn Dot Vilardi                                                                                    Case number (if known)

                                                                                                                             Column A            Column B
                                                                                                                             Debtor 1            Debtor 2 or
                                                                                                                                                 non-filing spouse
6.   Net income from rental and other real property
                                                          Debtor 1                     Debtor 2
     Gross receipts (before all                             $5,375.00                        $0.00
     deductions)
                                    –
     Ordinary and necessary operating                             $575.00          –             $0.00
     expenses                                                                                          Copy
     Net monthly income from rental or                         $4,800.00                         $0.00 here                     $4,800.00                $0.00
     other real property
7.   Interest, dividends, and royalties                                                                                               $0.00              $0.00

8.   Unemployment compensation                                                                                                        $0.00              $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................
                                                                                                    $0.00
           For you............................................................................................................................
                                                                                                    $0.00
           For your spouse..............................................................................................................
9.   Pension or retirement income. Do not include any amount received that                                                            $0.00              $0.00
     was a benefit under the Social Security Act.
10. Income from all other sources not listed above.
                                               Specify the source and
     amount. Do not include any benefits received under the Social
     Security Act
     or payments received as a victim of a war crime, a crime against
     humanity,




    Total amounts from separate pages, if any.                                                                         +                         +
11. Calculate your total average monthly income.
     Add lines 2 through 10 for each column.                                                                                    $6,854.99        +       $0.00   =   $6,854.99
     Then add the total for Column A to the total for Column B.
                                                                                                                                                                 Total average
                                                                                                                                                                 monthly income

 Part 2:            Determine How to Measure Your Deductions from Income
                                                                                                                                                       $6,854.99
12. Copy your total average monthly income from line.........................................................................................................................................
                                                       11.
13. Calculate the marital adjustment.
                                  Check one:
             You are not married. Fill in 0 below.
             You are married and your spouse is filing with you. Fill in 0 below.
             You are married and your spouse is not filing with you.
             Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the
             household expenses
             of you or your dependents, such as payment of the spouse's tax liability or the spouse's support of
             someone other
             than you or your dependents.
             Below, specify the basis for excluding this income and the amount of income devoted to each purpose.
             If




                                                                                                         +
                                                                                                                             $0.00
             Total......................................................................................................................   Copy here             –      $0.00


14. Your current monthly income.
                              Subtract the total in line 13 from line 12.                                                                                            $6,854.99


Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                            page 2
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                                       Entered 07/30/19 16:15:46                                     Page 72 of 74

Debtor 1        David Joe Vilardi
                Carolyn Dot Vilardi                                                                                    Case number (if known)
15. Calculate your current monthly income for the year.
                                                   Follow these steps:

     15a. Copy line 14 here                                                                                                                                                            $6,854.99
                                            .................................................................................................................................................................................

             Multiply line 15a by 12 (the number of months in a year).                                                                                                            X        12
                                                                                                                                            $82,259.88
     15b. The result is your current monthly income for the year for this part of the form. .......................................................................................

16. Calculate the median family income that applies toFollow
                                                      you. these steps:
     16a. Fill in the state in which you live.                                                   Texas

     16b. Fill in the number of people in your household.                                            4

                                                                                                                                                $83,960.00
     16c. Fill in the median family income for your state and size of household.........................................................................................................
             To find a list of applicable median income amounts, go online using the link specified in
             the separate


17. How do the lines compare?

     17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, checkDisposable
                                                                                                         box 1,    income is not determined
                    under 11 U.S.C. § 1325(b)(3).Go to Part 3.Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
     17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check Disposable
                                                                                               box 2,     income is determined under
                    11 U.S.C. § 1325(b)(3).Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
                    On line 39 of that form, copy your current monthly income from line 14 above.

 Part 3:          Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

                                                                                                                                                      $6,854.99
18. Copy your total average monthly income from line .......................................................................................................................................
                                                     11.

19. Deduct the marital adjustment if it applies.
                                             If you are married, your spouse is not filing with you, and you contend
     that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
     spouse's

                                                                                                                                                –              $0.00
     19a. If the marital adjustment does not apply, fill in 0 on line 19a. ....................................................................................................................

     19b. Subtract line 19a from line 18.                                                                                                                                              $6,854.99

20. Calculate your current monthly income for the year.
                                                   Follow these steps:
                                                                                                                                                                              $6,854.99
     20a. Copy line 19b...................................................................................................................................................................................
             Multiply by 12 (the number of months in a year).                                                                                                                     X        12

     20b. The result is your current monthly income for the year for this part of the form.                                                                                           $82,259.88

     20c. Copy the median family income for your state and size of household from line                                                   $83,960.00
                                                                                     .............................................................................................
                                                                                        16c.
21. How do the lines compare?
            Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
            check box 3,The commitment period is 3 years.Go to Part 4.
            Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1
            of this form, check box 4,
                                     The commitment period is 5 years.
                                                                    Go to Part 4.




Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                                 page 3
      Case 19-70208-hdh13 Doc 1 Filed 07/30/19                        Entered 07/30/19 16:15:46                Page 73 of 74

Debtor 1       David Joe Vilardi
               Carolyn Dot Vilardi                                                Case number (if known)

 Part 4:         Sign Below

     By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

     X     /s/ David Joe Vilardi                                       X   /s/ Carolyn Dot Vilardi
           David Joe Vilardi, Debtor 1                                     Carolyn Dot Vilardi, Debtor 2

           Date 7/30/2019                                                  Date 7/30/2019
                MM / DD / YYYY                                                  MM / DD / YYYY
     If you checked 17a, do NOT fill out or file Form 122C-2.

     If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 abov




Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                    page 4
       Case 19-70208-hdh13 Doc 1 Filed 07/30/19                                                Entered 07/30/19 16:15:46                Page 74 of 74


                                                        UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF TEXAS
                                                             WICHITA FALLS DIVISION
                                                                                           §
IN RE:                                                                                     §
David Joe Vilardi
                                                                                           §               Case No.
Carolyn Dot Vilardi
                                                                                           §
                                                                                           §
                                   Debtor(s)                                                               Chapter         13


                                DECLARATION FOR ELECTRONIC FILING OF BANKRUPTCY
                                   PETITION, LISTS, STATEMENTS, AND SCHEDULES
PART I: DECLARATION OF PETITIONER:
As an individual debtor in this case, or as the individual authorized to act on behalf of the corporation, partnership, or limited
liability company seeking bankruptcy relief in this case, I hereby request relief as, or on behalf of, the debtor in accordance with
the chapter of title 11, United States Code, specified in the petition to be filed electronically in this case. I have read the
information provided in the petition, lists, statements, and schedules to be filed electronically in this case and I HEREBY
DECLARE UNDER PENALTY OF PERJURY that the information provided therein, as well as the social security information
disclosed in this document, is true and correct. I understand that this Declaration is to be filed with the Bankruptcy Court within
five (5) business days after the petition, lists, statements, and schedules have been filed electronically. I understand that a
failure to file the signed original of this Declaration will result in the dismissal of my case.


        [Only include for Chapter 7 individual petitioners whose debts are primarily consumer debts] --
        I am an individual whose debts are primarily consumer debts and who has chosen to file under chapter 7. I am aware that
        I may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, understand the relief available under each
        chapter, and choose to proceed under chapter 7.



        [Only include if petitioner is a corporation, partnership or limited liability company] --
        I hereby further declare under penalty of perjury that I have been authorized to file the petition, lists, statements, and
        schedules on behalf of the debtor in this case.




Date: 7/30/2019                               /s/ David Joe Vilardi                                                    /s/ Carolyn Dot Vilardi
                                              David Joe Vilardi                                                        Carolyn Dot Vilardi
                                              Debtor                                                                   Joint Debtor
                                              Soc. Sec. No. xxx-xx-4055                                                Soc. Sec. No. xxx-xx-1410

PART II: DECLARATION OF ATTORNEY:
I declare UNDER PENALTY OF PERJURY that: (1) I will give the debtor(s) a copy of all documents referenced by Part I herein
which are filed with the United States Bankruptcy Court; and (2) I have informed the debtor(s), if an individual with primarily
consumer debts, that he or she may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained
the relief available under each such chapter.


Date: 7/30/2019                                                                           /s/ MONTE J WHITE
                                                                                          MONTE J WHITE, Attorney for Debtor
